UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6206


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICO ANTWAN FAIR, a/k/a Rico Fair,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:03-cr-00051-RLV-DCK-2)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lucky T. Osho, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rico Antwan Fair appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Fair, No. 5:03-cr-00051-RLV-

DCK-2 (W.D.N.C. filed Feb. 7, 2011 & entered Feb. 8, 2011).            We

dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                       2